188 F.2d 623
FELDERv.D. LOUGHRAN CO., Inc.
No. 10746.
United States Court of Appeals District of Columbia Circuit.
Argued December 15, 1950.
Decided January 11, 1951.

Mr. Joseph D. Bulman, Washington, D. C., with whom Mr. Nathaniel Goldberg, Washington, D. C., was on the brief, for appellant.
Mr. W. Cameron Burton, Washington, D. C., with whom Mr. Thomas B. Heffelfinger, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and FAHY, Circuit Judges.
PER CURIAM.


1
Appellant sued appellee and others in the District Court for damages to compensate for injuries alleged to have been caused by their negligence. He alleged he was struck by an automobile which was being backed out of a parking lot owned by appellee. The other defendants were the operator and owners of the automobile. On motion the District Court dismissed the complaint insofar as it was against the appellee. The action remains pending, however, against the other defendants. Thus we have an appeal with respect to one but not all of the claims involved in the action. Rule 54(b) of the Federal Rules of Civil Procedure, 28 U.S.C.A., accordingly applies. The court did not make an express determination that there is no just cause for delay and did not expressly direct the entry of judgment, as required by said Rule as a condition to the finality, and therefore the appealability, of an order which adjudicated less than all the claims. For this reason the appeal must be dismissed. David v. District of Columbia, 1950, 88 U.S.App.D.C. ___, 187 F.2d 204.


2
Dismissed.